Case 4:20-cv-01317-SBA Document 25 Filed 06/25/20 Page 1 of 13

Eeon fia Brett Jones F i L. E D

304 S. Jones Blvd., Ste 1967

Las Vegas, Nevada 89107 JUN a5 2020

UNITED STATES DISTRICT COURT SUSAN Y. SOONG ;
FOR THE NORTHERN DISTRICT OF CALIFORNIA CLERK, U.S. DISTRICT oe
OAKLAND DIVISION NORTH DISTRICT OF CALIF

EEON, ET AL.,
Petitioner(s), Case No: 20-cv-01317-SBA

Ve

GOOGLE, INC., ET AL., MOTION FOR ENTRY OF DEFAULT
Respondent(s).

 

MOTION FOR ENTRY OF DEFAULT

Petitioner(s) Brett “Eeon” Jones, et al., requests that the Clerk of the court enter default
against Respondent(s) pursuant to Federal Rule of Civil Procedure 55(a). In support of this

request, Petitioner(s) rely upon the record in this case and the Affidavit submitted herein.

Dated this 18th day of June 2020.

 
 
 

p f=

Brett “Eeon” Jones

Page | of 5
Case 4:20-cv-01317-SBA Document 25 Filed 06/25/20 Page 2 of 13

FILED
UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORN[IW 25 2020

ones SUSAN Y.SOONG _
CLERK, U.S. DISTRICT COURT

NORTH DISTRICT OF CALIFORNIA

EEON, ET AL..,
Petitioner(s), Case No: 20-cv-01317-SBA
Vv.
GOOGLE, INC., ET AL., AFFIDAVIT IN SUPPORT OF
Respondent(s). MOTION FOR ENTRY OF DEFAULT

 

AFFIDAVIT IN SUPPORT OF
MOTION FOR ENTRY OF DEFAULT

 

I, Brett “Eeon” Jones, (Hereinafter “Affiant”) over the age of 18 years, of the age of the
majority and a citizen of the United States of America; Declare the following information to this

Court:

1 Affiant is the Petitioner in the above entitled action and as such, Affiant is familiar with
the file, records and pleadings in this matter. Affiant also possesses personal firsthand

knowledge of the following facts admissible in evidence.

2. Affiant filed a Motion to Confirm Arbitration Award with the court in accordance with
the Federal Arbitration Act (Hereinafter “Act”) and in accordance with the contractual agreement

between the parties.

3, To date, Respondent(s) have failed to respond to any of the documentation sent from the

Petitioner, from the Arbitrator, and/or from this Court.

4, Respondent(s) have also failed to appear, plead or otherwise defend within the time

allowed and, therefore, are now in default.

Page 2 of 5
Case 4:20-cv-01317-SBA Document 25 Filed 06/25/20 Page 3 of 13

3. The contract between the parties, dated November 06, 2018; was submitted to the court
along with the final and binding arbitration award and the Motion to Confirm Arbitration. The
contractual agreement between the parties clearly states who all the parties are involved in this

matter.
6. Affiant requests that the clerk of this court enter default against the Respondent(s).

Petitioner submits this Declaration of firsthand, personal knowledge on this 18th day of

June 2020, which is true, accurate and admissible in evidence.

Page 3 of 5
Case 4:20-cv-01317-SBA Document 25 Filed 06/25/20 Page 4 of 13

FILED

 

UNITED STATES DISTRICT COURT JUN 25 dgan
FOR THE NORTHERN DISTRICT OF CALIFORNIA S8U3AN ¥, go)
OAKLAND DIVISION GAR US. DISTRICT Suny
STRIOT OF CaLiFOrina
EEON, ET AL.,
Petitioner(s), Case No: 20-cv-01317-SBA
Vv.

GOOGLE, INC., ET AL., AFFIDAVIT IN SUPPORT OF

Respondent(s). MOTION FOR ENTRY OF DEFAULT
AFFIDAVIT IN SUPPORT OF

MOTION FOR ENTRY OF DEFAULT JUDGMENT

 

I, Brett “Eeon” Jones, (Hereinafter “Affiant”) over the age of 18 years, of the age of the
majority and a citizen of the United States of America; Declare the following information to this
Court:

1. Affiant is the Petitioner in the above entitled action and as such, Affiant is familiar with
the file, records and pleadings in this matter, Affiant also possesses personal firsthand
knowledge of the following facts admissible in evidence.
as Arbitrator, Timothy Simpson notified all Respondent(s) of the Notice of Arbitration
Award on or about May 22, 2019 (See: Exhibit “A”).

3, Affiant filed a Motion to Confirm Arbitration Award on or about February 12, 2020 (See:
Exhibit “’B”) with the court in accordance with the Federal Arbitration Act (Hereinafter “Act”)
and in accordance with the contractual agreement between the parties.

4, Further, Affiant notified all Respondent(s) via Affidavit & payment of filing fees (See:

Exhibit “C”).

Page 2 of 5
Case 4:20-cv-01317-SBA Document 25 Filed 06/25/20 Page 5 of 13

5 Affiant has adequately and sufficiently notified all Respondent(s) in this matter via the

United States Postal Service Priority Mail with tracking numbers.

6. To date, Respondent(s) have failed to respond to any of the documentation sent from the

Petitioner, from the Arbitrator, and/or from this Court. Respondent(s) have had more than a

sufficient amount of time to respond and have failed to do so within the time permitted by law.

The Respondent(s) have also not sought out any additional time in which to respond.

7 Respondent(s) have also failed to appear, plead or otherwise defend within the time

allowed and, therefore, are now in default.

8. Affiant, as required by the Servicemembers Civil Relief Act of 2003, has confirmed that

the Respondent(s) are not currently in active military service.

9. To the best of Affiant’s information and belief, Respondent(s) are not considered to be

infant(s) or incompetent person(s).

10. The contract between the parties, dated November 06, 2018; was submitted to the court

along with the final and binding arbitration award and the Motion to Confirm Arbitration. The

contractual agreement between the parties clearly states who all the parties are involved in this

matter.

11.  Affiant has attached “Exhibit D” to inform the court that the EEON FOUNDATION is

the Registered Agent of record for SATCOMM, LLC.

12.  Affiant requests that the court enter a default judgment against the Respondent(s) in the

amount of $ 450,000.00 (Four Hundred Fifty Thousand U.S. Dollars or acceptable currency).
Petitioner submits this Affidavit of firsthand, personal knowledge on this 18" day of June

2020, which is true, accurate and admissible in evidence.

 
   
 

“Reon” Jones

Page 3 of 5
Case 4:20-cv-01317-SBA Document 25 Filed 06/25/20 Page 6 of 13

RECEIVED

UNITED STATES DISTRICT COURT JUN 2.5 2020
FOR THE NORTHERN DISTRICT OF CALIFORNIA _susavy, soone

OAKLAND DIVISION CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

EEON, ET AL.,
Petitioner(s), Case No: 20-cv-01317-SBA
v.
GOOGLE, INC., ET AL., CLERK’S ORDER FOR
Respondent(s). ENTRY OF DEFAULT

 

CLERK’S ORDER FOR ENTRY OF DEFAULT

Petitioner(s) Brett “Eeon” Jones, et al., requests that the clerk of this Court enter default
against the Respondent(s) Google, et al., pursuant to the Federal Rule of Civil Procedure 55(a).
According to the record, the Respondent(s) have failed to appear, plead or otherwise defend, the

default of the Respondent(s) is hereby entered pursuant to Federal Rule of Civil Procedure 55(a).

Dated this day of June 2020.

 

Clerk of the Court

Page 4 of 5
Case 4:20-cv-01317-SBA Document 25 Filed 06/25/20 Page 7 of 13

CERTIFICATE OF SERVICE

I, eon fka Brett Jones, being above the age of 18, of the age of the majority and a
citizen of the United States of America, did mail the documents entitled:

Motion for Entry of Default, Affidavit in Support of Motion for Entry of Default &
Clerk’s Order for Entry of Default.

United States District Court

Northern District of California

450 Golden Gate Avenue

San Francisco, CA 94102 —_-U.S.P.S. Tracking No.: 9405511699000561207132

United States District Court

Northern District of California

Oakland Division

1301 Clay Street

Oakland, California 94612 U.S.P.S. Tracking No.: 9405511699000561539127

GOOGLE INCORPORATED
1600 Amphitheatre Parkway
Mountain View, California 94043-1315 U.S.P.S. Tracking No.: 9405511699000561611786

YOUTUBE INCORPORATED
901 Cherry Avenue
San Bruno, California 94066-2914 U.S.P.S. Tracking No.: 9405511699000561645453

ALPHABET, INCORPORATED
1600 Amphitheatre Parkway
Mountain View, California 94043-1315 U.S.P.S. Tracking No.: 9405511699000561647037

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local drop box guaranteeing the same as prescribed in law. If called upon |
provide this sworn testimony based on first-hand knowledge of the aforementioned events
attesting and ascribing to these facts on this day June 22, 2020.

/s/Eeon fka Brett Jones

Page 5 of 5
Case 4:20-cv-01317-SBA Document 25 Filed 06/25/20 Page 8 of 13

JUN 95 2029

UNITED STATES DISTRICT COURT _g, Susy Vso
FOR THE NORTHERN DISTRICT OF CALIFORNIA; ONG

HD} STRICT
OAKLAND DIVISION Si rack FOALS ar

EEON, ET AL.,
Petitioner(s), Case No: 20-cv-01317-SBA
V.
GOOGLE, INC., ET AL.,
Respondent(s). DEFAULT JUDGMENT

 

ENTRY OF DEFAULT JUDGMENT

 

The Respondent(s), Google Inc., et al., have failed to Answer, Appear, plead or otherwise
defend in the above entitled action. Petitioner(s) have requested judgment against the defaulted
Respondent(s). Petitioner(s) have filed a proper motion and Affidavit in accordance with the

Federal Rule of Civil Procedure 55(a) and (b); therefore,

Judgment is hereby entered in favor of the Petitioner(s) and against the Respondent(s), as

follows:

Respondent(s) are hereby Ordered to pay the Petitioner(s) $ 450,000.00 (Four Hundred

Fifty Thousand U.S. Dollars or acceptable currency).
Plus interest on the judgment at the legal rate until the judgment is satisfied.

Dated this day of June 2020.

 

Honorable Judge of the Court

Page 4 of 5
Case 4:20-cv-01317-SBA Document 25 Filed 06/25/20 Page 9 of 13

CERTIFICATE OF SERVICE

I, Eeon fka Brett Jones, being above the age of 18, of the age of the majority and a
citizen of the United States of America, did mail the documents entitled:

Motion for Entry of Default Judgment, Affidavit in Support of Motion for Entry of Default
Judgment & Order for Entry of Default Judgment.

United States District Court
Northern District of California
450 Golden Gate Avenue

San Francisco, CA 94102

United States District Court
Northern District of California
Oakland Division

1301 Clay Street

Oakland, California 94612

GOOGLE INCORPORATED
1600 Amphitheatre Parkway
Mountain View, California 94043-1315

YOUTUBE INCORPORATED
901 Cherry Avenue
San Bruno, California 94066-2914

ALPHABET, INCORPORATED
1600 Amphitheatre Parkway
Mountain View, California 94043-1315

U.S.P.S. Tracking No.:

U.S.P.S. Tracking No.:

U.S.P.S. Tracking No.:

U.S.P.S. Tracking No.:

U.S.P.S. Tracking No

9405511699000561207132

9405511699000561539127

9405511699000561611786

9405511699000561645453

.: 9405511699000561647037

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local drop box guaranteeing the same as prescribed in law. If called upon I
provide this sworn testimony based on first-hand knowledge of the aforementioned events
attesting and ascribing to these facts on this day June 22, 2020.

/s/Eeon fka Brett Jones

Page 5 of 5
Case 4:20-cv-01317-SBA Document 25 Filed 06/25/20 Page 10 of 13

ALL-PURPOSE PROOF OF SERVICE

I, Timothy Simpson, being at or above the age of 18, of the majority and not a party to
the action, a citizen of the United States of America, did mail the document entitled:

NOTICE OF ARBITRATION AWARD

 

by placing it in an envelope addressed to: Name and address:

YOUTUBE INCORPORATED
901 CHERRY AVENUE
SAN BRUNO, CALIFORNIA 94066-2914
USPS TRACKING # 9405 5036 9930 0011 1678 14

GOOGLE INCORPORATED
1600 AMPHITHEATRE PKWY
MOUNTAIN VIEW, CALIFORNIA 94043-1315
USPS TRACKING # 9405 5036 9930 0011 1678 52

ALPHABET INCORPORATED
1600 AMPHITHEATRE PKWY
MOUNTAIN VIEW, CALIFORNIA 94043-1315
USPS TRACKING # 9405 5036 9930 0011 1678 69

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local dropbox guaranteeing the same as prescribed in law. If called upon I
provide this sworn testimony based on first-hand knowledge of the aforementioned events
attesting and ascribing to these facts on this day May 22, 2019.

/s/ Timathy Dimpson, LAbitrater

ExwiaiT A"
Case 4:20-cv-01317-SBA Document 25 Filed 06/25/20 Page 11 of 13

Brett Jones

EEON FOUNDATION
304 S Jones Blvd. Ste 1967
Las Vegas, Nevada 89107

CERTIFICATE OF SERVICE

I, Brett Jones, on behalf of the ELON FOUNDATION, being at or above the age of 18,

of the majority and not a party to the action, a citizen of the United States of America, did mail
the documents entitled:

Motion to Confirm Arbitration Award
Memorandum of Law

Civil Cover Sheet

Arbitration Award

Contracts

by placing them in an envelope addressed to:

United States District Court
Northern District of California
450 Golden Gate Avenue

San Francisco, California 94102 U.S.P.S. Tracking #: 94055 11699000683487344

ALPHABET INC.
1600 Amphitheatre Pkwy
MOUNTAIN VIEW CA 94043-1351 U.S.P.S. Tracking #: 94055 1169900068348 1694

GOOGLE INC.
1600 Amphitheatre Parkway
Mountain View, CA 94043 U.S.P.S. Tracking #: 9405511699000683404983

YOUTUBE INC.
901 Cherry Avenue
San Bruno, CA 94066-2914 U.S.P.S. Tracking #: 94055 11699000683402170

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local drop box guaranteeing the same as prescribed in law. If called upon I
provide this sworn testimony based on first-hand knowledge of the aforementioned events
attesting and ascribing to these facts on this day February 12, 2020.

Sf
Jf
/ J 4
f/f AS
Lif Lf __- —

ff
Brett meta of the EEON FOUNDATION

. Wo, Il
CE seyi@iT b

    

Page 5 of 6
Case 4:20-cv-01317-SBA Document 25 Filed 06/25/20 Page 12 of 13

AFFIDAVIT & RESPONSE 03132020

CERTIFICATE OF SERVICE
I, Brett Jones, on behalf of the EEON Foundation; being at or above the age of 18, of the
majority and a citizen of the United States of America, did mail the following document:
AFFIDAVIT & RESPONSE TO ORDER REGARDING FILING FEE

via United States Priority Postal Service to the following:

United States District Court
Northern District of California
450 Golden Gate Avenue

San Francisco, California 94102 U.S.P.S. Tracking #: 9405803699300760254484

ALPHABET INC,
1600 Amphitheatre Pkwy
Mountain View, CA 94043-1351 U.S.P.S. Tracking #: 94055 11699000632835615

GOOGLE INC,
1600 Amphitheatre Parkway
Mountain View, CA 94043 U.S.P.S. Tracking #: 940551 1699000632835806

YOUTUBE INC.
901 Cherry Avenue
San Bruno, CA 94066-2914 U.S.P.S. Tracking #: 94055 11699000632835677

/s/ ‘Gean fea Bret, Sands
Eeon fka Brett Jones

AFFIDAVIT & RESPONSE TO ORDER REGARDING FILING FEE - 5

. ul it
BIT C
20-cv-01317-SBA Document 25 Filed 06/25/20 Page 13 of 13

3USINESS INFORMATI N

 

susiness Name:
ATCOMM LLC

JBI Number:
04 172 834

susiness Type:
‘OREIGN LIMITED LIABILITY COMPANY

Susiness Status:
\CTIVE

'rincipal Office Street Address:
‘ BLDG 8174, 18429 VETERANS MEMORIAL DR, BONNEY LAKE, WA, 98391, UNITED STATES

'rincipal Office Mailing Address:

‘xpiration Date:
19/30/2020

urisdiction:
JNITED STATES

‘ormation/ Registration Date:
19/18/2017

*eriod of Duration:
*ERPETUAL

nactive Date:

Jature of Business:
\DMINISTRATION & BUSINESS SUPPORT SERVICES

REGISTERED AGENT INFORMATION

 

tegistered Agent Name:
ZEON FOUNDATION

street Address:
$429 EAST VETERANS MEMORIAL DRIVE, SUITE 8174, BONNEY LAKE, WA, 98391, UNITED STATES

Mailing Address:

 

3OVERNORS

Title Governors Type Entity Name First Name Last Name
GOVERNOR INDIVIDUAL ERIC TAYLOR
GOVERNOR INDIVIDUAL * EEON

ye - . nt (
Lx art Vv
